   Case 1:17-cv-00642 Document 96 Filed 05/31/19 Page 1 of 1 PageID #: 893

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                     May 30, 2019


Clerk
United States Court of Appeals for the Fourth
Circuit
1100 East Main Street
Room 501
Richmond, VA 23219


      Re: Mercer County Board of Education, et al.
          v. Elizabeth Deal, et al.
          No. 18-1487
          (Your No. 17-2429)


Dear Clerk:

      The petition for a writ of certiorari in the above entitled case was filed on May
29, 2019 and placed on the docket May 30, 2019 as No. 18-1487.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Redmond K. Barnes
                                        Case Analyst
